Citation Nr: 9932316	
Decision Date: 11/16/99    Archive Date: 11/29/99

DOCKET NO.  99-05 605	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

B. N. Booher, Associate Counsel

INTRODUCTION

The veteran had active service from August 1962 through 
August 1965.  His appeal ensues from a December 1998 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office in Detroit, Michigan (RO), which denied the benefit 
sought on appeal.
 

FINDING OF FACT

The veteran's bilateral tinnitus began during active service.


CONCLUSION OF LAW

The veteran's tinnitus was incurred during active service.  
38 U.S.C.A. §§ 1110, 1131, 5107(a) (West 1991); 38 C. F. R. 
§ 3.303 (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran claims that he is entitled to service connection 
for tinnitus.  The law provides that a veteran is entitled to 
service connection for a disease or injury incurred or 
aggravated while in service.  38 U.S.C.A. §§ 1110, 1131; 38 
C.F.R. §§ 3.303, 3.304.  However, before considering the 
merits of the veteran's claim, the Board must first determine 
whether the veteran has submitted a well-grounded claim as 
required by 38 U.S.C.A. § 5107(a).  A well-grounded claim is 
one that is plausible, capable of substantiation or 
meritorious on its own.  Murphy v. Derwinski, 1 Vet. App. 78, 
81 (1990).  While the claim need not be conclusive, it must 
be accompanied by supporting evidence.  Tirpak v. Derwinski, 
2 Vet. App. 609, 611 (1992).

To establish that a claim for service connection is well 
grounded, a veteran must present a medical diagnosis of a 
current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Epps v. Gober, 126 F.3d 
1464, 1467-68 (Fed. Cir. 1997); Caluza v. Brown, 7 Vet. App. 
498, 506 (1995).

Alternatively, the United States Court of Appeals for 
Veterans Claims (formerly the United States Court of Veterans 
Appeals) (Court) has indicated that a claim may be well 
grounded based on application of the rule for chronicity and 
continuity of symptomatology, set forth in 38 C.F.R. § 
3.303(b).  See Savage v. Gober, 10 Vet. App. 488 (1997).  The 
Court held that the chronicity provision applies where there 
is evidence, regardless of its date, which shows that a 
veteran had a chronic condition either in service or during 
an applicable presumption period and that the veteran still 
has such condition.  That evidence must be medical, unless it 
relates to a condition that the Court has indicated may be 
attested to by lay observation.  If the chronicity provision 
does not apply, a claim may still be well grounded "if the 
condition is observed during service or any applicable 
presumption period, continuity of symptomatology is 
demonstrated thereafter, and competent evidence relates the 
present condition to that symptomatology."  Savage, 10 Vet. 
App. at 498.

Initially, the Board finds that the veteran has submitted a 
well-grounded claim for entitlement to service connection for 
tinnitus, as required by 38 U.S.C.A. § 5107(a).

Service medical records show no tinnitus.  A September 1971 
VA audiological examination revealed high frequency hearing 
loss in both ears.  The veteran did not complain of tinnitus 
at that time.  (Service connection for bilateral high 
frequency hearing loss was granted by an RO decision shortly 
thereafter.)  

The veteran filed a claim for service connection for tinnitus 
in October 1989.  Upon a VA audiometric examination in 
January 1990, the veteran complained of ringing in his ears 
and hearing loss.  The only diagnosis was moderate to severe 
bilateral high frequency hearing loss, worse in the left ear. 
A VA audiological examination report dated in January 1998 
shows that the veteran gave a history of tinnitus beginning 
during service.  He also gave a history of inservice 
excessive noise exposure.  It was noted that he had a 
tinnitus intensity frequency match at 6000 Hertz and 70 dBHL 
in the right ear and at 4000 Hertz and 80 dBHL in the left 
ear.  Moderate to severe high frequency sensorineural hearing 
loss was also again diagnosed. 

It is the Board's judgment that the evidence is in relative 
equipoise as to whether the veteran's bilateral tinnitus 
began during or as the result of service.  While tinnitus is 
not apparent in the medical evidence of record until 1990, 
when the veteran complained of ringing in the ears, and it is 
not shown as a diagnosis until 1998, the veteran gives a 
credible history of tinnitus since service.  He also gives a 
history of excessive noise exposure while on active duty.  It 
is pertinent to note that service connection has been in 
effect for bilateral high frequency hearing loss since 1971, 
and this type of hearing impairment is frequently caused by 
acoustic trauma and is sometimes associated with tinnitus.  
As to whether the veteran's tinnitus was caused by inservice 
acoustic trauma or is due to his bilateral high frequency 
hearing loss, while there is no medical opinion that 
specifically establishes either causal link, the January 1998 
VA examination report notes the veteran's history of tinnitus 
with service onset and inservice acoustic trauma and does not 
note any other relevant post-service history, such as work-
related noise exposure.  

As the evidence is about evenly divided, the benefit-of-the-
doubt doctrine, 38 U.S.C.A. § 5107(b), is to be applied in 
the veteran's favor.  Thus, the Board concludes that the 
veteran's tinnitus began during service.  Accordingly, 
service connection for tinnitus is warranted.







ORDER

Service connection for tinnitus is granted.




		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals



 

